Citation Nr: 1610482	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  08-19 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected right knee retropatellar bursitis, synovitis, and degenerative joint disease (hereinafter "right knee disability") and/or service-connected flat feet.

2.  Entitlement to service connection for insomnia, to include as secondary to service-connected right knee disability.

3.  Entitlement to service connection for a neuropsychiatric disorder, claimed as a hygiene disorder, to include as secondary to service-connected right knee disability.

4.  Entitlement to a total disability rating due to individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from June 1985 to April 1988 as well as active duty for training (ACDUTRA) from June 12, 1981, to August 20, 1981.  The Veteran also has additional, unverified Army reserve service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the Veteran's claims set forth on the title page of the decision herein, with the exception of entitlement to TDIU.

The Board previously considered this appeal in July 2012, and remanded these issues for further development in order to request VA examinations and opinions.  That development was completed, and the case returned to the Board for further appellate review.


FINDINGS OF FACT

1.  A low back disability did not have its onset in service, was not manifest to a compensable degree within one year of separation from service, and is not due to or aggravated by service-connected disability.

2.  Insomnia did not have its onset in service and is not otherwise related to service.  or due to or aggravated by service-connected disability.

3.  A neuropsychiatric disorder did not have its onset in service and is not otherwise related to service or due to or aggravated by service-connected disability.

4.  The evidence does not establish that the Veteran is unable to obtain or maintain substantially gainful employment as a result of service-connected disability or disabilities.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria to establish service connection for insomnia have not been met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.310.

3.  The criteria to establish service connection for a neuropsychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.310.

4.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.340, 3.655, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection, In General

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated on a secondary basis for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For the showing of a chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When a chronic disease develops during service, subsequent manifestations of the same chronic disease at any later date, however remote, is service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required to award service connection.  38 C.F.R. 3.303(b).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a certain chronic disease, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

Service Connection for a Low Back Disability

The Veteran contends that that he developed a low back disability as a result of service.  Indeed, his service treatment records from January 1987 indicate that he complained of low back pain over the past month and was diagnosed with mechanical low back pain.  However, the Veteran's separation examinations do not show any spine abnormalities and his Reports of Medical History affirmatively deny recurrent back pain in each instance.  

At the time of the Veteran's August 2006 VA examination, he reported that he injured his lower back while being in a long standing position on road marches during active service, beginning in 1985.  He reported that he sought treatment and was treated with rest.  The VA examiner concluded that there was a negative musculoskeletal lumbar spine examination and thus did not render a diagnosis as to the Veteran's low back and thus no etiological opinion was given.  

The Veteran received another VA examination in August 2007 and was diagnosed with severe osteopenia of the spine.  

At the time of the Veteran's September 2007 Notice of Disagreement (NOD), he asserted that he had a truck accident during training in 1997 and injured his back.  The Veteran's representative, in his January 2011 statement, asserted that the Veteran's current low back disorder was related to the described road marches during active service in 1985.  While the Veteran asserted in his NOD that his back injury was incurred in 1997, his other statements of record, including those made to the VA examiner in August 2006, and his representative's assertions, indicate that the "1997" date he included in his NOD was intended to state "1987."  

On VA examination in July 2015, the Veteran continued to endorse low back pain.  He stated that he was told his back "was twisted" and that it was "due to him walking differently due to his right knee."  He also recalled having intermittent back pain during his military service.  The examiner continued the diagnosis for severe osteopenia, and also noted diagnoses for mild scoliosis, lumbar spondylosis, and thoracic spondylosis.  However, she found that "there are no symptoms associated with [osteopenia]."  She opined, "The condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness."  She reasoned, "there is no evidence in current medical literature that osteopenia causes any symptoms, therefore not causative of chronic low back pain."  The examiner also opined, "The condition claimed is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition."  She reasoned, "There is no documentation in current medical literature that supports chronic knee pain or pes planus as a cause of chronic lumbar spine pain." 

An August 2015 addendum VA medical opinion further explained that the Veteran only has one episode of mechanical lower back pain and that he affirmatively denied back pain on his Report of Medical History.  The examiner opined, "That one incident with no other later complaints in service is unlikely to cause any of the [Veteran's currently] diagnosed conditions." 

The Board has considered the Veteran's statements of record that service connection is warranted for his low back disability.  The Veteran is competent to report symptomatology relating to his low back disability because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, able to provide evidence as to more complex medical questions and, specifically, is not able to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  To the extent that the Veteran alleges a positive nexus, the Board finds that the probative value of his allegations is outweighed by the aforementioned examiners' findings.  Competent evidence concerning the etiology of the Veteran's disability has been provided by the VA examiners during the current appeal and provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the nexus criteria for this disability.  The Board finds these medical opinions highly probative of a negative nexus between the Veteran's current condition and service because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Accordingly, the Board finds that the medical examination opinions and findings are of greater probative value than the Veteran's allegations regarding the etiology of his low back disability.

After a full review of the record, the weight of the evidence demonstrates that a low back disability did not have its onset in service, was not manifest to a compensable degree within one year of separation from service, and is not otherwise related to service or to service-connected right knee disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Insomnia and a Neuropsychiatric Disorder

The Veteran contends that he developed insomnia and a neuropsychiatric disorder as a result of service.  In his September 2007 NOD, the Veteran asserted that his back and knees made it impossible for him to sleep adequately and that such situation affected him mentally and emotionally.  

VA treatment records show that the Veteran has been diagnosed with depressive disorder, not otherwise specified, in June 2006; and anxiety, in September 2007.  During the current appellate period, the Veteran was also diagnosed with insomnia in September 2007.  

The Veteran received a VA examination for mental disorders in June 2015.  The examiner opined, "The condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner reasoned, "The Veteran meets diagnostic criteria for Unspecified Depressive Disorder.  His sleep complaints are most likely a symptom of his depression which can, in turn, exacerbate his low mood."  She stated, "There is no indication of mood or sleep problems prior to or during active duty service nor do his [service treatment records] reflect any treatment for depression or insomnia.  The Veteran's mental health issues most likely began about 15 years ago in reaction to his post-military incarceration."  She further explained, "While the Veteran does have an intermittent history of treatment for depression/anxiety at the VA since 2001 (per Veteran's report) or 2007 (per VA records), he is not currently receiving any mental health treatment."  The examiner also opined, "The condition claimed is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  There is no evidence to suggest the Veteran's mood and sleep issues are secondary to his service-connected knee condition."  She then stated, "There is no evidence to suggest the Veteran's mood and sleep issues are aggravated beyond natural progression by his service-connected knee condition."  The examiner noted, "The above opinions were carefully considered and rendered after a thorough review of all available records, supporting documents, facts, and circumstances unique to this case including review of relevant research, clinical evaluation, the Veteran's self-report, available treatment records, military records, and DSM-5 diagnostic criteria."  The Board finds this medical opinion highly probative of a negative nexus between the Veteran's current conditions and service because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 301.

After a full review of the record, the weight of the evidence demonstrates that insomnia and a neuropsychiatric disorder did not have their onset in service and are not otherwise related to service or to service-connected disability for the reasons discussed above.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

TDIU and Extraschedular Consideration

The Veteran contends that he is entitled to total disability rating due to individual unemployability.

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

The Board finds that the Veteran does not meet the schedular requirements for an award of TDIU under 4.16(a) because he is only service connected for three disabilities, which combined only total 60 percent, and only one of them is 50 percent.  Additionally, the Board finds that because he has not shown to be unemployed due to service-connected disabilities, referral for extraschedular TDIU under 4.16(b) is not warranted.  VA requested employment information from the Veteran in January 2015, but he did not submit his VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  The RO did not submit the Veteran's case for extraschedular consideration, despite his 60 percent rating, because he did not submit evidence that clearly and factually shows he is rendered unemployable solely due to his service-connected disabilities.  The Board notes that the current evidence of record includes VA examination medical opinions from July 2015.  These medical opinions all state that the Veteran would not be prohibited from maintaining substantially gainful employment as a result of his service-connected disabilities.  Additionally, his July 2015 knee examiner opined that the "Veteran's disability would less likely than not preclude gainful full-time employment to include sedentary or light work."

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to TDIU must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in February 2006, prior to the initial adjudication of the service connection claim on appeal.  The Veteran was also provided a VCAA notice regarding development of his total disability based on individual unemployability claim in January 2015.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the aforementioned letters, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claims in August 2006, August 2007, June 2015, and July 2015.  During the examinations, the VA examiner conducted a physical examination of the Veteran with diagnostic testing, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in July 2012.  The Board instructed the AOJ to schedule VA examinations and then readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).



ORDER

Entitlement to service connection for a low back disorder, to include as secondary to service-connected right knee retropatellar bursitis, synovitis, and degenerative joint disease (hereinafter "right knee disability") and/or service-connected flat feet is denied.

Entitlement to service connection for insomnia, to include as secondary to service-connected right knee disability is denied.

Entitlement to service connection for a neuropsychiatric disorder, claimed as a hygiene disorder, to include as secondary to service-connected right knee disability is denied.

A total disability rating due to individual unemployability is not warranted.



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


